Citation Nr: 1330935	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right medial nerve peripheral neuropathy.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the metacarpophalangeal joints and interphalangeal joints, bilaterally.

3.  Entitlement to a compensable evaluation for limitation of motion, right wrist.

4.  Entitlement to a compensable evaluation for limitation of motion, left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran was afforded a Board hearing, held by the undersigned, in March 2013.  A copy of the hearing transcript (Transcript) has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues on appeal must be remanded for further development.

While the Veteran's representative did not specifically request a new examination for these issues, the Board finds that the evidence of record is insufficient to properly rate the disabilities on appeal.  The Board notes that, at the time of the Veteran's most recent VA orthopedic examination, he indicated that he suffered from bilateral wrist pain with occasional crepitus.  He denied swelling, locking, stiffness, and weakness.  When asked about flare-ups, he responded, "it just depends."  See VA examination report, February 2011. 

However, during his Board hearing in March 2013, the Veteran testified that he experienced constant numbness and tingling in his right hand, that his hands were weak and grasping objects was difficult, and that he was required to avoid pressure on his palm.  See Transcript, p. 3.  He also reported daily flare-ups of his service-connected arthritis of the bilateral hands, noting very limited use of his hands which affected his activities of daily living.  He reported such symptoms as crepitus, swelling, and stiffness.  See Transcript, p. 9.  Regarding the scar on his right hand, he indicated that he experienced tenderness and numbness.  Further, more than once during his Board hearing, the Veteran testified that his bilateral hand and wrist symptoms had significantly worsened.  See Transcript, pp. 10, 19.

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As noted, the Veteran was last afforded a VA examination to assess the severity of his service-connected disabilities in 2011.  As such, and because the Veteran has testified that the symptomatology associated with the above disabilities is worse than reflected in the prior examination, the claims on appeal must be remanded for current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate each disability.  The medical examination must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

The Veteran further testified in March 2013 that he received VA treatment for his bilateral hand and wrist disabilities approximately once per year.  See Transcript, p. 19.  However, the most recent VA treatment record within the Veteran's claims file, and the Virtual VA electronic records system, is dated August 2007.  In cases such as these, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate her claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  Therefore, on remand, it should be determined whether an additional VA outpatient reports exist and, if so, those reports should be associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall determine whether any VA outpatient treatment reports are available, yet outstanding, from August 2007 through the present, and associate those records with the claims file.

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts that were made to obtain such records.  

2.  Following completion of the above, the RO/AMC shall schedule an additional VA orthopedic examination so as to assess the nature and etiology of any currently-diagnosed disorders of the bilateral wrists and hands.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).)  

Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner(s) for review in conjunction with the examination.  


3.  After undertaking any other development deemed appropriate, readjudicate the claims on appeal.  If any issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


